Title: To George Washington from Samuel Huntington, 13 April 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia April 13. 1780
          
          Enclosed your Excellency will receive an Act of Congress of the 7th Instant, granting a Commission of Major to Joseph Louis Gill, an Indian Chief, and for embodying those of his Tribe who are willing to enter the Service of the States.
          Also directing the Board of War to fill up Commissions for a certain Number of Officers who may be recommended to command under Joseph Gill.
          Your Letter of the 10th Instant enclosing the New York Paper is received.
          Bradford’s Paper herewith enclosed contains the Spanish Account of the Engagement between the two fleets in the Extract of a Letter from Bilbao of the 1st of February which I have received. I have the honor to be with great respect your Excelly’s hble servant
          
            Sam. Huntington President
          
        